Vanguard Global ex-U.S. Real Estate Index Fund Supplement to the Prospectus Dated October 13, 2010 Prospectus Text Changes In the More on the Fund section, the Share Class Overview text is revised to indicate that Signal ® Shares are generally for institutional and financial intermediary investors, and that Institutional Shares are generally for investors who invest a minimum of $5 million. © 2011 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. PS 738A 102011
